

116 HR 6872 IH: Sending Outside Support Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6872IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Panetta (for himself, Mr. Gottheimer, Mr. Suozzi, Mr. Crow, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to provide funding for State strike teams for resident and employee safety in skilled nursing facilities and nursing facilities.1.Short titleThis Act may be cited as the Sending Outside Support Act of 2020 or the SOS Act of 2020.2.Funding for State strike teams for resident and employee safety in skilled nursing facilities and nursing facilities(a)In generalOf the amounts made available under subsection (c), the Secretary of Health and Human Services (referred to in this section as the Secretary) shall allocate such amounts among the States, in a manner that takes into account the percentage of skilled nursing facilities and nursing facilities in each State that have residents or employees who have been diagnosed with COVID–19, for purposes of establishing and implementing strike teams in accordance with subsection (b).(b)Use of fundsA State that receives funds under this section shall use such funds to establish and implement a strike team that will be deployed to a skilled nursing facility or nursing facility in the State with diagnosed or suspected cases of COVID–19 among residents or staff for the purposes of assisting with clinical care, infection control, or staffing.(c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $500,000,000.(d)DefinitionsIn this section:(1)Nursing facilityThe term nursing facility has the meaning given such term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).(2)Skilled nursing facilityThe term skilled nursing facility has the meaning given such term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)).